DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-16 and 18-34 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 6 at line 12, “said second expansion valve (303)” appears to be a typographical error for “said second expansion valve (306).” See line 10.
On p. 6 at line 24, “simile” appears to be a typographical error for “similar.”
On p. 8, “the second heat exchanger (260)” appears to be a typographical error for “the third heat exchanger (260).” See line 19.
Appropriate correction is required.

Drawings
The drawings are objected to because both figures appear pixelated, such that certain reference characters are not legible. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: control means 400 (claim 1; p. 3, line 3); mobile housing 500 (p. 3, lines 4-5); and solenoid valve (380) (claim 20; p. 9, line 20).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-4, 6-14, 19-21, 23-25, 28, and 31-34 are objected to because of the following informalities:  
Claim 1: Applicant is respectfully advised to amend “An aroma recovery equipment from exhausted gases” to “An aroma recovery equipment for recovering aromas from exhausted gases” since the current preamble appears to state that the equipment is from exhausted gases.
In line 4, Applicant is respectfully advised to amend “condenses the aromas” to “condenses aromatic molecules” or similar since an aroma is defined as an odor (i.e., a sensory quality) rather than a substance that produces odors. It is also advised that line 9 (“condenses aromas”) likewise be amended.
In line 5, “exhaust” appears to be a typographical error for “exhausts” (corresponding to “condenses” in line 4). 
In lines 7-8, Applicant is respectfully advised to use verbs of the same case (e.g., operates . . . and receives).
In line 9, “condenses . . . in a liquid” appears to be a typographical error for “condenses . . . into a liquid.”
In lines 14-15, Applicant is respectfully advised to amend “the temperature of said first recovery group” and “the temperature of said second recovery group” to “a temperature” in each case since different temperatures would be expected to occur at different points in the recovery groups. See p. 4, line 21; p. 4, line 17; p. 6, line 7; and p. 7, line 3.
Claims 3-4, 6-9, 13-14, 19-21, 25, 28, and 32-34: Applicant is respectfully advised to amend each recitation of first/second “fluid connection” to first/second “fluid connection means” in view of the antecedents in claim 1.
Claim 3: Applicant is respectfully advised to amend “connected to said first condenser (110) is a flooded type and is cooled” to “connected to said first condenser (110), said first condenser being condenser that is cooled” or similar to correct grammar.
Claim 5: Applicant is respectfully advised to amend “wherein said first recovery group (100) including” to “wherein said first recovery group (100) includes” to improve grammar. 
Claims 6-7 and 24: Applicant is respectfully advised to amend “The aroma recovery according to” to “The aroma recovery equipment according to” to match claim 1.
Claim 6-7: Twice in each claim, “the first heat exchanger (120)” appears to be a misstatement of “the f
Claim 9: In line 4, “the refrigerant” appears to be a misstatement of “the cooling fluid.” See claim 1.
Claim 10: Applicant is respectfully advised to amend “wherein said second recovery group (200) including” to “wherein said second recovery group (200) includes” to improve grammar. 
Claim 11: Applicant is respectfully advised to amend “connected on one side to the second heat exchanger (220) on the other side to a liquid/ oil separator (252) connected a third heat exchanger (260)” to “connected on one side to the second heat exchanger (220) and on the other side to a liquid/ oil separator (252) connected to a third heat exchanger (260).”
Claim 12: Applicant is respectfully advised to amend “and the tank (251) so as to eliminate excess pressure releasing the cascade refrigerant fluid (202) to the tank (251)” to “and the expansion tank (251) so as to eliminate excess pressure by releasing the cascade refrigerant fluid (202) to the expansion tank (251).” See claim 11.
Claim 14: Applicant is respectfully advised to amend “wherein second fluid” to “wherein said second fluid” or similar. Applicant is respectfully advised to amend “the third heat exchanger (260) the second recovery group” to “the third heat exchanger (260) of the second recovery group.”
Claim 23: Applicant is respectfully advised to amend “wherein said cooling group (300) comprises a fourth heat exchanger (320) connected, on one hand . . .” to “wherein said fourth heat exchanger (320) of said cooling group (300) is connected, on one hand . . .” or similar because the fourth heat exchanger (320) was introduced in claim 18.
Claim 25: Applicant is respectfully advised to delete the hyphen at the end of the claim, before the period.
Claim 31: Applicant is respectfully advised to amend “fourth controller (440)” to “a fourth controller (440)” to provide the missing article. In addition, for the reasons discussed above in relation to claim 1, Applicant is respectfully advised to amend each instance of “the fluid temperature” to “a fluid temperature.”
Claim 32: Applicant is respectfully advised to amend “temperature censed in the first condenser (110) to prevent that the second condenser (210) lower” to “temperature sensed in the first condenser (110) to prevent that the second condenser (210) from lowering” to improve grammar and spelling.
Claim 33: Applicant is respectfully advised to delete the hyphen in “(410-).”
Claim 34: Applicant is respectfully advised to delete the space in “(410 ).”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “first fluid connection means” and “second fluid connection means” (claim 1) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “fluid connection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: representations of piping in the figures.
Claim limitation “control means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: PLC and PID programmers incorporated in an electrical board (p. 13, lines 15-16).
Claim limitation “displacement means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “displacement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: mobile wheels (p. 12, lines 10).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling group” in claim 1.
Claim limitation “cooling group” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “group” coupled with functional language “cooling . . . to provide cold by a cooling fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an expansion valve and a condenser (p. 4, lines 24-25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In lines 2, 4, and 9, the claim recites the pronoun “it.” Because the pronoun “it” is subject to interpretation (e.g., “it” in line 2 could reference equipment or vats; “it” in line 4 could reference the first recovery group or the first condenser; “it” in line 9 could reference the second recovery group or the second condenser), the use of pronouns renders the claim indefinite. For the purposes of examination only, “it” will be interpreted in each case to refer to a respective condenser.
Lines 3-6 recite, “a first condenser . . . exhaust[s] gases exhausted by a gas outlet (112),” so the claim appears to recite that the first condenser exhausts gases previously exhausted by a gas outlet. However, Fig. 1 shows gas outlet 112 as being an exhaust outlet of first condenser 110. The origin of the “gases exhausted” is therefore unclear. For the purposes of examination only, and in view of the figures, the claim will be interpreted as reciting that the gas outlet exhausts gases from the first condenser.
Claims 2-16 and 18-34 are rejected because of their dependence on claim 1.
Claim 3: In line 3, the claim recites, “said first condenser (110) is a flooded type.” The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP 2173.05(b) (III)(E).
The claim recites, “a first expansion valve (304) connected to said first condenser (110) is a flooded type and is cooled by expanding the cooling fluid (301) in said first condenser (110).” These limitations are unclear for the following reasons:
The claim appears to recite that the first expansion valve is a flooded type of valve that is cooled by expanding cooling fluid. However, the specification states that it is the first condenser that is a flooded type that is cooled by the expansion of cooling fluid (p. 4, line 24 through p. 5, line 1). Therefore, it is unclear which interpretation is correct. 
The claim appears to recite that the cooling fluid expands in the first condenser. However, the skilled practitioner would expect that the expansion would occur immediately downstream of the expansion valve, and the specification states that cooling fluid expands “into” (i.e., upstream of) the condenser (e.g., p. 5, line 6). Therefore, it is unclear what is meant by “expanding the cooling fluid (301) in said first condenser” (e.g., it is unclear if the expansion valve is inside or upstream of the condenser). 
The claim recites “expanding the cooling fluid (301) in said first condenser (110).” However, the figures and the specification (e.g., p. 5, lines 10-11) indicate that it is cooling fluid 101 that flows through condenser 110, exchanging heat with the exhausted gases. Therefore, it is unclear what cooling fluid is used in the first condenser.
For the purposes of examination only, and in view of the above-cited content in the specification and drawings, cooling fluid 301 will be interpreted as expanding downstream of expansion valve 304 and to cool heat exchanger 120 (Fig. 1), rather than the first condenser, and the first condenser will be interpreted as a flooded condenser.
Claim 4: As in claim 3, the term “type” renders the claim indefinite. In addition, as in claim 1, the use of a pronoun (“which” in line 3) renders the claim indefinite, and in “and is cooled,” the absence of a noun makes it unclear what is cooled. Furthermore, “by expanding the cooling fluid (301) in said first condenser” suggests that the fluid expands in the condenser rather than immediately downstream of the expansion valve, but the specification states that cooling fluid expands “into” (i.e., upstream of) the condenser (e.g., p. 5, line 6). Lastly, as discussed above, based on the figures, it is unclear how cooling fluid 301, rather than 101, can reach the first condenser. For the purposes of examination only, cooling fluid 301 will be interpreted as expanding downstream of expansion valve 304 and to cool heat exchanger 120 (Fig. 1), rather than the first condenser, and the first condenser will be interpreted as a flooded condenser.
Claim 6: Line 4 recites, “delivering the cooling fluid (301) expanding in the first heat exchanger (120).” This limitation is indefinite because (i) there is no antecedent for “the cooling fluid (301) expanding . . .”; (ii) the text is narrative (i.e., the text does not positively recite a structure or configuration of the structure); and (iii) as discussed above, it is unclear whether Applicant means to claim that the expanding of cooling fluid occurs in a heat exchanger, a condenser, or in a line (e.g., 302) downstream of an expansion valve. For the purposes of examination only, and in view of the drawings, cooling fluid (301) will be interpreted as expanding upstream of the heat exchanger (120).
Claim 7: The claim is indefinite for the same reasons as claim 6 and will be interpreted similarly for the purposes of examination only.
Claim 8: The claim is indefinite for the use of the pronoun “which” and for the term “type,” as explained above. In addition, “and is cooled” leaves unclear what is cooled, and it is unclear if “expanding the cooling fluid (301) in said second condenser (210)” is a misstatement of “expanding the cooling fluid (301) in-to said second condenser (210).” See p. 6, lines 16-17. Furthermore, it appears that it is cooling fluid 201, not 301, which passes through condenser 210 (e.g., Fig. 1). For the purposes of examination only, and in view of the drawings, cooling fluid (301) will be interpreted as expanding upstream of heat exchanger (260), having been expanded after expansion valve 306 in line 303 (Fig. 1), and second condenser 210 will be interpreted as a flooded condenser. 
Claim 9: The claim is indefinite for the reasons discussed above in relation to claim 8 (i.e., “type”; “which”; the location of the expansion; to coolant/refrigerant 301 or 201). 
Claim 13: The claim recites, “delivering the cooling fluid (301) expanding in the third heat exchanger.” This text is indefinite because (i) there is insufficient antecedent basis for “the cooling fluid (301) expanding . . .”; and (ii) the text is narrative. 
Claim 14: The claim recites, “which delivers the coolant fluid (301) expanding in the third heat exchanger (260) for removing heat.” This text is indefinite because (i) the substitution of the pronoun “which” is unclear, as discussed above; (ii) the language is narrative; and (iii) there is insufficient antecedent basis for “the coolant fluid (301) expanding . . .” For the purposes of examination only, and in view of the drawings, “which” will be interpreted as referencing the second expansion valve.
Claim 15: There is insufficient antecedent basis for the limitation, “the first heat exchanger (120),” noting that the claim does not depend from claim 5. For the purposes of examination only, this limitation will be interpreted as “a heat exchanger (120.”
Claim 16: There is insufficient antecedent basis for the limitation, “the first heat exchanger (120),” noting that the claim does not depend from claim 5. For the purposes of examination only, this limitation will be interpreted as “a heat exchanger (120).”
Claim 20: There is insufficient antecedent basis for the limitation, “said first refrigeration cycle.” For the purposes of examination only, this limitation will be interpreted as “said first cooling cycle.” See claim 19.
Claim 25: The claim recites, “forming said first refrigeration cycle of the cooling group (300) that removes heat to said first recovery group (100).” These limitations are indefinite because (i) there is insufficient antecedent basis for “said first refrigeration cycle,” which will be interpreted as “a first cooling cycle” (the claim does not depend from claim 19); and (ii) the pronoun “that” renders the claim indefinite (“that” will be interpreted to reference “a first cooling cycle”). It is noted that “removes heat to said first recovery group” is interpreted to be synonymous with “transfers heat to said first recovery group.”
Claims 28-29 are rejected because of their dependence form claim 25.
Claim 29: There is insufficient antecedent basis for the limitation, “said first refrigeration cycle.” For the purposes of examination only, the claim will be interpreted to depend from claim 19 (“a first cooling cycle”). Furthermore, the claim recites, “wherein said first refrigeration cycle and said second refrigeration cycle of the cooling group (300) are individuals.” It is unclear what is intended by “are individuals.” The specification does not appear to provide further elaboration on this limitation, so an interpretation for examination purposes only cannot be identified.
Claim 30: The claim is indefinite for the use of the pronoun “it.” In addition, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 32: There is insufficient antecedent basis for the limitation, “the temperature censed” [sic.]. For the purposes of examination only, this limitation will be interpreted as “a temperature sensed.” In addition, the claim is indefinite for the use of a pronoun (“at its working temperature”).
Claim 33: There is insufficient antecedent basis for the limitations, “the fan speed” and “the cooling capacity.” In addition, it is not clear what cooling capacity is being referenced. For the purposes of examination only, this limitation will be interpreted as “varies the fan speed of a first air-cooled condenser (340) for varying a cooling capacity
Claim 34: The claim is indefinite for the same reasons as claim 33. In addition, there is insufficient antecedent basis for “said first refrigeration cycle.” For the purposes of examination only, this limitation will be interpreted as “a first refrigeration cycle.” In addition, the pronoun “that” renders the claim indefinite (“that” will be interpreted to reference “a first refrigeration cycle”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Modot et al. (US 4,908,219, hereinafter “Modot”) in view of Bach (DE10018096C1) and Merican (WO2006024762A1).
Regarding claim 1, Modot discloses a system (Fig.) for recovering a condensate rich in light alcohols that are rich in aromatics (col. 2, lines 27-29) (i.e., an aroma recovery equipment) from the vapors emitted from the fermentation vats (col. 2, line 9) (i.e., from exhausted gases from fermentation vats) (i.e., from exhausted gases from fermentation vats) comprising:
a condenser 6 (col. 3, line 7) (i.e., a first recovery group comprising a first condenser, noting that the “group” can be regarded as including the condenser and its internal tubing) with an internal temperature between -5° C and - 15° C (col. 3, lines 11-12) (i.e., operating at a first outlet gas temperature, noting that gas at its outlet [noted tubing 4 above condenser] must be at a temperature), receiving vapor from vat 1 containing grapes 3 undergoing fermentation (col. 3, lines 5-6) (i.e., receiving the exhausted gases from fermentation vats) for recovering the condensates below valve 14 (col. 3, lines 27-28) (i.e., it condenses the aromas into a liquid recovered by an aroma outlet), with unrecovered vapors passed to a condenser 7 by tubing 4 (col. 3, line 7) (i.e., then exhaust gases exhausted by a gas outlet of the first recovery group);
the condenser 7, which has an internal temperature between -15° C and-50° C (col. 3, lines 31-33), that receives vapors from condenser 6 (i.e., a second recovery group comprising a second condenser operating at a second outlet gas temperature and receives the gas exhausted from the gas outlet of the first recovery group) for recovering the condensates below valve 15 (col. 3, lines 27-28) (i.e., it condenses aromas in a liquid recovered by a second output of aromas), and that passes CO2 from its top (col. 3, lines 29-31), eventually to an outlet below condenser 5 (Fig.) (i.e., then evacuates the gases exhausted from a gas outlet  of the recovery equipment);
a cooler 16 for providing refrigerant fluid 9, 10 to cool the columns 6 and 7 (col. 3, lines 37-38) via the illustrated lengths of tubing at 9 and 10 (i.e., to provide cold by a cooling fluid to said first recovery group via a first fluid connection means and to said second recovery group via a second fluid connection means); and
means provided to regulate the internal temperatures of the condensers at the above temperatures (col. 2, lines 59-63) (i.e., control means configured to coordinately control the temperature of said first recovery group and the temperature of said second recovery group), noting that the providing of such means that can provide temperatures such that one condenser is colder than the other can be regarded as a control means configured to coordinately control the respective temperatures. 
However, Modot does not explicitly disclose (i) a liquid recovered by an aroma outlet for storing from each recovery group; or (ii) a cooling group.
Regarding (i), Bach discloses a method and system (Fig.) for recovering aqueous phases of aromatics ([0070]) in wine making ([0031]). Bach teaches that condensates can be collected in containers 6 and 7 for further use (Fig. 1; [0015]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Modot by providing liquid recovered by an aroma outlet for storing from each recovery group as taught by Bach because collecting condensate in containers allows for their further use (Bach, [0015]).
Regarding (ii), Merican discloses a process and a system for producing wine (Fig. 1; [0020]) that extracts aromas ([0021], [0070]). Merican teaches condensers 7, 12 that are supplied by a cold source ([0072]) comprising a cold water circuit connected to air-cooling towers or refrigeration compressors ([0074]) (i.e., a cooling group).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Modot in view of Bach by providing (ii) a cooling group as taught by Merican because (1) Modot does not specify the components of the cooler 16, and (2) air-cooling towers or refrigeration compressors can act as parts of a cold source for condensers (Merican, [0074]).

Regarding claim 2, Modot teaches a condenser 6 with an internal temperature between -5° C and - 15° C (col. 3, lines 11-12) and a condenser 7 with an internal temperature between -15° C and-50° C (col. 3, lines 31-33). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Additional Claim Objections
Claims 3-16 and 18-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-16 and 18-34. The concept of an aroma recovery equipment from exhausted gases from fermentation vats comprising: 
a first recovery group receiving the exhausted gases from fermentation vats; 
a second recovery group;
a cooling group; and
control means; wherein
a recovery group comprises a flooded condenser (claims 3-4, 8-9);
a recovery group comprises a fluid tank connected to a condenser, a heat exchanger, and a pump (claims 5-7, 10-16, 18-29);
the equipment comprises a housing with wheels (claim 30); or
a recovery group is controlled by two different controllers (claims 31-34)
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Modot et al. (US 4,908,219), which discloses a system (Fig.) for recovering a condensate rich in light alcohols that are rich in aromatics (col. 2, lines 27-29) from the vapors emitted from the fermentation vats (col. 2, line 9) comprising: condensers 6 and 7 (col. 3, line 7); a cooler 16 for providing refrigerant fluid 9, 10 to cool the columns 6 and 7 (col. 3, lines 37-38); and means to regulate the internal temperatures of the condensers (col. 2, lines 59-63). However, Modot does not suggest a flooded condenser; a fluid tank connected to a condenser, a heat exchanger, and a pump; a housing with wheels; or two different controllers for either condenser.
Lieberman (2009. Troubleshooting Process Plant Control - 5.4 Hot Vapor Bypass Pressure Control. John Wiley & Sons, pp. 37-49) discloses a flooded condenser (p. 42, Fig. 5-4), but it is used as a part of a reflux system for a distillation column, so it would not have been prima facie obvious from Liebermann to provide a flooded condenser receiving vapors from a fermentation vat.
Baumann (US 6,117,275) discloses a closed circuit of a condenser 40 comprising a heat exchanger 58 and a pump 60 (Fig. 1; col. 7, lines 48-51), but does not suggest a component of the circuit that can reasonably be regarded as a fluid tank. 
Claims 3-16 and 18-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. (US 2016/0288015 A1) discloses a system (Fig. 1) comprising two condenser columns 26 and 32 ([0024]), wherein their temperatures are controlled by a controller 40 ([0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772